Case 4:18-cv-00762-ALM-CAN Document 69 Filed 09/11/20 Page 1 of 2 PageID #: 328




                             United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  RANDY LEE ELLIS                                 §
                                                  §   Civil Action No. 4:18-CV-762
  v.                                              §   (Judge Mazzant/Judge Nowak)
                                                  §
  DENTON COUNTY JAIL, ET AL.                      §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On August 7, 2020, the report of the Magistrate Judge (Dkt. #68) was entered containing proposed

 findings of fact and recommendations that Defendants Denton County Jail and John Kissinger’s

 Motion to Dismiss (Dkt. #64) be granted and Plaintiff Randy Lee Ellis’s Amended Complaint be

 dismissed without prejudice, unless Plaintiff provided the required documentation within fourteen

 days showing he exhausted his administrative remedies.

        Having received the report of the United States Magistrate Judge, and no objections thereto

 having been timely filed, the Court is of the opinion that the findings and conclusions of the

 Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

 conclusions of the Court.

        It is therefore ORDERED that Defendants Denton County Jail and John Kissinger’s

 Motion to Dismiss (Dkt. #64) is GRANTED, and Plaintiff Randy Lee Ellis’s claims are

 DISMISSED WITHOUT PREJUDICE.
Case 4:18-cv-00762-ALM-CAN Document 69 Filed 09/11/20 Page 2 of 2 PageID #: 329

.

       All relief not previously granted is DENIED.

       The Clerk is directed to CLOSE this civil action.

       IT IS SO ORDERED.
        SIGNED this 11th day of September, 2020.




                                      ___________________________________
                                      AMOS L. MAZZANT
                                      UNITED STATES DISTRICT JUDGE




                                               2
